
	

116 S1152 IS: To provide for the transfer of administrative jurisdiction over certain parcels of Federal land in Arlington, Virginia, and for other purposes.
U.S. Senate
2019-04-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		116th CONGRESS1st Session
		S. 1152
		IN THE SENATE OF THE UNITED STATES
		
			April 11, 2019
			Mr. Boozman (for himself and Mr. Cotton) introduced the following bill; which was read twice and referred to the Committee on Energy and Natural Resources
		
		A BILL
		To provide for the transfer of administrative jurisdiction over certain parcels of Federal land in
			 Arlington, Virginia, and for other purposes.
	
	
		1.Transfer of administrative jurisdiction over certain parcels of Federal land in Arlington, Virginia
			(a)Transfer to the secretary of the army
 (1)TransferAdministrative jurisdiction over the parcel of Federal land described in paragraph (2) is transferred from the Secretary of the Interior to the Secretary of the Army.
 (2)Description of landThe parcel of Federal land referred to in paragraph (1) is the approximately 16.09-acre parcel of land in Arlington, Virginia, adjacent to and comprising Memorial Avenue from the western side of the Route 110 overpass, west to and including the hemicycle used by the Women in Military Service for America Memorial, as depicted in blue on the map entitled Arlington National Cemetery, Memorial Ave–NPS Parcel and dated November 25, 2018.
				(b)Transfer to the secretary of the interior
 (1)TransferAdministrative jurisdiction over the parcel of Federal land described in paragraph (2) is transferred from the Secretary of the Army to the Secretary of the Interior.
 (2)Description of landThe parcel of land referred to in paragraph (1) is the approximately 1.04-acre parcel of Federal land in Arlington, Virginia, adjacent to the Chaffee parking lot, comprising 1 structure, and bounded on the northeast by Sherman Drive, as depicted in green on the map entitled Arlington National Cemetery–Chaffee NPS Land Swap and dated October 31, 2018.
 (c)Land surveysThe exact acreage and legal description of a parcel of Federal land described in subsection (a)(2) or (b)(2) shall be determined by a survey satisfactory to the Secretary of the Army and the Secretary of the Interior.
 (d)Authority To correct errorsThe Secretary of the Army and the Secretary of the Interior may correct any clerical or typographical error in a map described in subsection (a)(2) or (b)(2).
			(e)Terms and conditions
 (1)No reimbursement or considerationA transfer by subsection (a)(1) or (b)(1) shall be without reimbursement or consideration. (2)Continued recreational accessThe use of a bicycle trail or recreational access within a parcel of Federal land described in subsection (a)(2) or (b)(2) in which the use or access is authorized before the date of enactment of this Act shall be allowed to continue after the transfer of the applicable parcel of Federal land by subsection (a)(1) or (b)(1).
 (3)Management of parcel transferred to secretary of the armyThe parcel of Federal land transferred to the Secretary of the Army by section (a)(1) shall be administered by the Secretary of the Army—
 (A)as part of Arlington National Cemetery; and (B)in accordance with applicable law, including—
 (i)regulations; and (ii)section 2409 of title 38, United States Code.
 (4)Management of parcel transferred to secretary of the interiorThe parcel of Federal land transferred to the Secretary of the Interior by subsection (b)(1) shall be—
 (A)included within the boundary of Arlington House, The Robert E. Lee Memorial; and (B)administered by the Secretary of the Interior—
 (i)as part of the memorial referred to in subparagraph (A); and (ii)in accordance with applicable law (including regulations).
						
